The suit involves the title to a parcel of land in the town of Sam Fordyce, in Hidalgo county, and was brought by appellant, the record owner, in the form of trespass to try title. Appellee defeated the action upon a plea of title by limitation, and appellant challenges the judgment as being contrary to and unsupported by the evidence.
It is not deemed necessary to set out the testimony, which, although somewhat vague in some aspects, is sufficient to support the judgment, which embraces a specific finding in support of appellees' plea of 10 years' limitation. Upon this conclusion we overrule appellant's first and second assignments of error.
Appellant contends in its third assignment of error that the pleadings and evidence did not sufficiently describe the land recovered, by metes and bounds. The pleadings are sufficient for this purpose but appellant does not point out the testimony upon that issue, and we have no means of determining the question presented except by searching the entire statement of facts without aid from the complaining party, which we are not required to do.
Appellant sued to recover certain lands of appellees, and in fact recovered for a part of those lands, to which appellees established no claim. And although appellees did not disclaim as to those lands recovered by appellant, the trial court nevertheless taxed the costs of the suit against the latter. In its motion for new trial, seasonably filed and urged in the court below, appellant complained of this ruling, and has prosecuted its complaint in its fourth proposition presented in this court. The action of the court in taxing the costs against appellant in the absence of a disclaimer by appellees as to the lands recovered by appellant constituted error. Dutton v. Thompson, 85 Tex. 115, 19 S.W. 1026. Accordingly, the judgment of the trial court will be reformed so as to tax the costs in that court against appellees, and as so reformed will be affirmed, at the cost of appellees.
Reformed and affirmed.